                 Case 5:14-cv-01317-DNH-ATB Document 113 Filed 06/18/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Northern District
                                             __________ DistrictofofNew York
                                                                     __________


                    Cayuga Nation et al.                       )
                             Plaintiff                         )
                                v.                             )      Case No. 5:14-cv-1317-DNH-ATB
                    Howard Tanner et al.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         All named plaintiffs                                                                                           .


Date:          06/18/2019                                                              /s/ Zachary C. Schauf
                                                                                         Attorney’s signature


                                                                           Zachary C. Schauf (pro hac vice, #4780546)
                                                                                     Printed name and bar number
                                                                                       Jenner & Block LLP
                                                                                     1099 New York Ave., NW
                                                                                      Washington, DC 20001

                                                                                               Address

                                                                                       zschauf@jenner.com
                                                                                            E-mail address

                                                                                          (202) 637-6379
                                                                                          Telephone number

                                                                                          (202) 639-6066
                                                                                             FAX number
